           Case 7:17-cv-01114-RDP Document 161 Filed 03/16/20 Page 1 of 5                                 FILED
                                                                                                 2020 Mar-16 PM 03:42
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION
 MICHAEL W. RONDINI et al.,                       }
                                                  }
        Plaintiffs,                               }
                                                  }
 v.                                               }    Case No.: 7:17-CV-01114-RDP
                                                  }
 TERRY J. BUNN., JR.,                             }
                                                  }
        Defendant.                                }


                                 STIPULATION AND ORDER
       This case is before the court on a request by third-party litigants in a related case (7:19-cv-

00403-RDP) who seek access to discovery materials produced in this case. Specifically, the

defendants in the related case, BuzzFeed, Inc., Ben Smith, and Katie J.M. Baker (the “BuzzFeed

Defendants”), seek to obtain the discovery materials produced in this case for use in a related

defamation action brought against them by the plaintiffs in that case, Adam Jones and Joshua

Hastings (the “Buzzfeed Plaintiffs”). The Buzzfeed Plaintiffs have alleged that they were defamed

by two BuzzFeed articles, which reported on an investigation into the events connected to Megan

Rondini.

       This court recognizes that certain portions of the discovery materials produced in the

Rondini action are relevant to the claims and defenses in the BuzzFeed action. Consequently, the

court concludes that there is good cause for making the Rondini discovery materials available to

the Buzzfeed Parties. Further, the court DIRECTS that the categories of documents and materials

listed in Exhibit A below be made available to the Buzzfeed Plaintiffs and the BuzzFeed

Defendants; provided, however, that the BuzzFeed Parties SHALL (1) abide by the terms of any
        Case 7:17-cv-01114-RDP Document 161 Filed 03/16/20 Page 2 of 5




applicable protective order, and (2) cover the reasonable expense of copying the Rondini

discovery.

       For all these reasons, subject to the applicable protective order, the above-referenced

Rondini discovery SHALL be made available to the BuzzFeed Parties for copying on or before

April 16, 2020.

       DONE and ORDERED this March 16, 2020.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE




                                              2
    Case 7:17-cv-01114-RDP Document 161 Filed 03/16/20 Page 3 of 5




                                       Exhibit A

1. Audio of Megan Rondini going to her apartment

2. Audio of Terry Bunn, Jr. regarding the search warrant

3. Ciara Younger Interview

4. Dr. Barbara Ziv Exhibits 1-11 (records)

5. Evidence of photos/handgun and clothing (7/02/2015)

6. Adam Jones Defendant Exhibits

7. Houndstooth Condos Video

8. Innisfree Video

9. Jason Barksdale Interview

10. Megan Rondini Exhibits 1-17 (text messages, houndstooth photos, medical records)

11. Megan Rondini Interview Part 1 and 2

12. Release of Property to Megan Rondini

13. Documents Provided to Dr. Long

       a. Third Interview of Megan Rondini

       b. Megan’s text messages

       c. Snap Chat videos

       d. Death Certificate of Megan Rondini

       e. IPhone extraction report

       f. Tuscaloosa Police Report

       g. Terry J. Bunn Jr. Interviews Part 1 and 2

       h. Timeline

       i. Dr. Arnold Recs



                                             3
     Case 7:17-cv-01114-RDP Document 161 Filed 03/16/20 Page 4 of 5




       j. Dr. Rezaee Recs

       k. Dr. Betty Bewley (2 sessions)

       l. Dr. Donna Cozort

       m. Dr. Melanie Collins

       n. Lakeway Therapy Notes

       o. DCH Assault/Chart Release

       p. Dallas Police Report

       q. Dallas Autopsy Report

       r. Facts of Death Verification

14. Investigator Hastings Scene Photos

15. Investigator Jones Scene Photos/Affidavit

16. Depositions:

       a. Cynthia Rondini

       b. Dr. Barbara Ziv

       c. Investigator Adam Jones

       d. Michael W. Rondini

       e. Dr. Susan Arnold

       f. Terry J. Bunn Jr.

17. Felony Packet

18. Innisfree Receipts

19. Joint Statement of Rondini Family to University of Alabama

20. July 2015 Cell Phone Bill

21. Keystone Psychological Emotional Support Pet



                                           4
     Case 7:17-cv-01114-RDP Document 161 Filed 03/16/20 Page 5 of 5




22. Michael Rondini Emails with Investigator Hastings

23. On Call Incident Report and Email to University of Alabama

24. Transcript of Meck Radio Podcast

25. Terry J. Bunn Jr. Phone Records

26. Southern Methodist University (“SMU”) Email

27. SMU Mental Health Center

28. SMU-Waggoner Email

29. Post-Assault Hospital Receipts




                                          5
